Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed June 21, 2022.

3.	Claims 1-20 have been examined and are pending with this action.


Allowable Subject Matter
4.	Claims 1-20 are allowable over prior art of record in light of applicants’ arguments presented in Amendment filed June 21, 2022.

5.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “receiving, by a first switch, a virtual local area network (VLAN) identifier from a second switch, the VLAN identifier identifying a VLAN to which a dynamic host configuration protocol (DHCP) server is connected; receiving, by the first switch, reachability information for a Zero-Touch Provisioning (ZTP) server from the DHCP server; and establishing a provisioning session between the first switch and the ZTP server using the reachability information” as recited in independent claims 1, 9, and 15.
Although prior art teaches receiving, by a first switch, a request comprising an identifier, prior art fails to explicitly disclose, teach or suggest that the identifier is a VLAN identifier to which a DHCP server is connected to, and the request is sent from a second switch.
Although prior art teaches receiving reachability information for a server from the DHCP, prior art fails to explicitly disclose, teach or suggest that the server is a Zero-Touch Provisioning (ZTP) server.
Lastly, although prior art teaches establishing a session with a server using the reachability information, prior art fails to explicitly disclose, teach or suggest that the session is a provisioning session using the reachability information with the ZTP server.
For at least these reasons above, claims 1-20 are allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Won/Primary Examiner, Art Unit 2443